Citation Nr: 1132017	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, including as secondary to sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, including as secondary to sleep apnea.  

5.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling.  

6.  Entitlement to an increased rating for a cervical spine disability with headaches, rated 0 percent disabling prior to February 13, 2004; 10 percent disabling since February 13, 2004; and 30 percent disabling since October 12, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

As an initial matter, the Board notes that service connection for a cervical spine disability was denied in a September 2000 rating decision.  The Veteran did not appeal the decision.  The Veteran filed a claim of entitlement to service connection for a cervical spine disability in February 2005.  In a December 2005 rating decision, the RO determined that clear and unmistakable error (CUE) occurred in the September 2000 rating decision because service connection for a cervical spine disability should have been granted at that time and service connection for degenerative joint disease of the cervical spine was granted and a 0 percent rating was assigned effective October 1, 2000, the day following the Veteran's retirement from active duty and a 10 percent rating was assigned effective February 13, 2004.  The Veteran filed a notice of disagreement and indicated that he believed his disability warranted a 10 percent rating from the effective date of the claim in 2000.  The RO styled the issue on a July 2007 statement of the case as entitlement to an effective date earlier than February 13, 2004, for the 10 percent rating assigned for degenerative joint disease of the cervical spine with headaches.  The Veteran was thereafter awarded a 30 percent rating for his cervical spine disability, effective October 12, 2009.  Although the RO styled the issue as an earlier effective date claim, the issue on appeal is technically entitlement to an increased rating for degenerative joint disease of the cervical spine with headaches, rated 0 percent disabling prior to February 13, 2004, 10 percent disabling since February 13, 2004, and 30 percent disabling since October 12, 2009. 

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left hip disability and low back strain being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  On May 16, 2008, and October 13, 2010, prior to the promulgation of a decision in the appeal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability and a low back disability and an increased rating for a left knee disability and a cervical spine disability with headaches, the Board received notification from the appellant and the appellant's representative that a withdrawal of the appeal with regard to those issues was requested.

2.  Service connection for hypertension and depression was denied by an August 2003 rating decision.  The Veteran did not appeal the denial.

3.  The evidence received since the August 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying claims of service connection for hypertension and depression.

4.  The Veteran has depression that at least as likely as not has been aggravated by his service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a left hip disability and a low back disability and claims for an increased rating for a left knee disability and a cervical spine disability with headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence sufficient to reopen a previously denied claims of service connection for hypertension and depression has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an award of service connection for depression on the basis of aggravation have been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

The appellant, through his representative, has withdrawn the appeal with regard to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a left knee disability and a low back disability and entitlement to an increased rating for a left knee disability and a cervical spine disability with headaches.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  

The appeal on the issues of whether new and material evidence has been submitted to reopen claims for service connection for left knee and low back disabilities arose from a December 2005 rating decision.  A notice of disagreement was filed in March 2006.  A statement of the case was issued in June 2007.  The Veteran perfected the appeal with a timely substantive appeal received in August 2007.

Subsequently, in May 2008, the Veteran withdrew his appeal on those two issues.  In July 24, 2008, the Veteran sought to amend that May 2008 statement, and stated that he desired to pursue those two issues.  However, the Board finds that the May 2008 statement was an effective withdrawal of the substantive appeal pursuant to 38 C.F.R. § 20.204 (2010).  The July 2008, attempt to reinstate the appeal does not constitute a timely substantive appeal to replace the withdrawn substantive appeal.  That statement was received more than one year following the December 2005 rating decision and over one year following the issuance of the June 2007 statement of the case.  Therefore, it cannot constitute a timely substantive appeal.  38 C.F.R. § 20.302 (2010).  The Board finds that the July 2008 statement from the Veteran seeking to reinstate his appeal on those two issues constitutes a new claim.  That claim is therefore referred to the RO for appropriate action.

Accordingly, the Board does not have jurisdiction to review the appeal with regard to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a left knee disability and a low back disability and entitlement to an increased rating for a left knee disability and a cervical spine disability with headaches.  The appeal as to those issues is dismissed.
Duty to Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2005; a rating decision in December 2005; and a statement of the case in June 2007.   Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In this case, the Board is granting the Veteran's claim for service connection for a psychiatric disability and reopening the claim of entitlement to service connection for hypertension.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

New and Material Evidence to Reopen Claims of Entitlement to Service Connection for Hypertension and Depression

The Veteran originally submitted a claim of entitlement to service connection for a hypertension and depression in July 2003.  The claims were denied by the RO in August 2003.  Notice of the denial and notice of appellate rights were provided that same month.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service connection for hypertension and depression may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for hypertension and depression was denied in an August 2003 rating decision.  The evidence of record at the time of the August 2003 rating decision consisted of the Veteran's service medical records and VA treatment reports dated from May 2000 to July 2003.

Service medical records include an entry dated in July 1989 which notes that the Veteran was being seen for an ear infection and the examiner noted that the Veteran had received no medication for a history of hypertension.  However, the records are otherwise negative for a diagnosis of or treatment for hypertension.  The records did not show any complaints, findings, or treatment for depression and a December 1994 mental status evaluation found no psychiatric diagnoses.  

The VA outpatient treatment reports show treatment for hypertension beginning in December 2002.  A depression screen was noted to be positive in July 2001 and the Veteran was treated for depression, major depressive disorder, cyclothymic disorder, and bipoloar disorder thereafter.  

The Veteran's claims of service connection for hypertension and depression were denied in an August 2003 rating decision.  The basis of the denial was that neither hypertension nor depression were incurred in or aggravated during active duty service and hypertension was not manifest to a compensable degree within one year of the Veteran's separation from active duty.

The Veteran submitted a claim to reopen his claims for service connection for hypertension and depression in December 2004.  Evidence received since the August 2003 rating decision consists of additional VA outpatient treatment reports, statements from the Veteran's treating psychiatrist at VA, VA examination reports, and private treatment reports.  

Because the evidence received since August 2003 was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2010).  The RO determined in 2003 that neither hypertension nor depression were incurred in or aggravated during active duty service and hypertension was not manifest to a compensable degree within one year of the Veteran's separation from active duty.  Since the prior denial, the Veteran has submitted medical opinions which supports his contention that his hypertension and depression are related to his service-connected sleep apnea.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claims.

Accordingly, the claim for service connection for depression and hypertension are reopened.  The claim for service connection for depression will be addressed in this decision and the claim for service connection for hypertension will be remanded for additional development.




Service Connection for Depression

The Veteran claims that he has depression related to his service-connected sleep apnea.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records do not show any complaints, findings, or treatment for depression and the Veteran was not diagnosed with any psychiatric disorders at a mental status evaluation in December 1994.

VA outpatient treatment reports associated with the claims file show that a depression screen was positive in July 2001 and the Veteran was thereafter treated for depression, major depressive disorder, cyclothymic disorder, and bipolar disorder.   

Associated with the claims file are statements dated in December 2004 and July 2007 from C. A., M.D., the Veteran's treating psychiatrist at VA.  That doctor indicated in the December 2004 statement that the Veteran suffered from bipolar disorder manifested by periods of depression alternating with brief periods of impulsive spending, lack of need for sleep, racing thoughts, some immature behavior, and rapid speech.  Dr. A noted that the Veteran also suffered from sleep apnea which was related to his military service.  Dr. A. concluded that it was well known that sleep apnea contributes to or exacerbates depression.  In the July 2007 statement, Dr. A indicated that he had been the Veteran's treating psychiatrist at VA since 2004 and that the Veteran's primary psychiatric diagnosis was major depressive disorder.  Dr. A. noted that the Veteran also suffered from sleep apnea.  Dr. A indicated that depression is a well known consequence of sleep apnea.  Dr. A. opined that the Veteran's depression was caused at least in part by his service-connected sleep apnea. 

At an October 2009 VA examination, following a review of the claims file, the examiner noted that the Veteran had been treated for depression and bipolar disorder.  Following a mental status examination, the examiner diagnosed the Veteran with bipolar disorder.  The examiner opined that medical literature supports a strong relationship between sleep apnea and mood disorders.  The examiner noted that sleep disruption has a significant impact on emotional and physical functioning and indicated that some literature supports the belief that sleep apnea and depressive disorders affect the same pathway.  The examiner opined that it was at least as likely as not that the Veteran's service-connected sleep apnea exacerbated his depression and his hypomania.  The examiner noted that sleep disturbances can cause manic shifts and worsen depressive symptoms.  

Having reviewed the complete record, particularly the medical opinions, the Board concludes the evidence shows that the Veteran's depression has been aggravated by his service-connected disability.  Both the Veteran's treating psychiatrist at VA and the October 2009 VA examiner concluded that the Veteran's service-connected sleep apnea contributes to or exacerbates his depression and hypomania.  The VA examiner provided a complete rationale for the opinion.  Consequently, the Board finds that the competent evidence of record demonstrates that service connection for depression is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for depression due to aggravation by service-connected sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is dismissed with regard to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a left knee disability and a low back disability and entitlement to an increased rating for a left knee disability and a cervical spine disability with headaches.

The claim of entitlement to service connection for hypertension is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for depression is reopened.  

Entitlement to service connection for depression is granted.  


REMAND

A review of the claims file reveals that a remand is necessary with regard to the claim of entitlement to service connection for hypertension.  

The Veteran has not been afforded a VA examination to assess the likelihood that his hypertension is related to his service-connected sleep apnea.  In light of a December 2004 statement from the Veteran's treating psychiatrist at VA which indicates that sleep apnea can contributes to or exacerbate hypertension, the Board finds that a VA examination is necessary to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Associated with the claims file are VA outpatient treatment reports dated through July 2009.  Any VA outpatient treatment records dated since July 2009 should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since July 2009.

2.  Schedule the Veteran for the appropriate VA examination to determine the etiology of his claimed hypertension.  The examiner should review the claims file and note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected sleep apnea.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


